Bakewell, J.,
delivered the opinion of the court.
This was a summary proceeding before a justice to recover rent or possession, under the act concerning landlords and tenants. The premises are described in the affidavit as being in the Third District of the city of St. Louis, at the intersection of Russell and Jefferson Avenues, and in block 67 of Allen’s Addition. But there is nothing in anyjpaper in the case to show that the justice was a justice in that ward or district, or in any adjoining ward or district. The summons directs the defendants to appear before the justice at his office in St. Louis Township, and is signed, Charles Picker, Justice of the Peace, No. 2023-Carondelet Ave.” If this shows that- 2023 Carondelet Avenue was the proper office of the justice, we have no judicial knowledge that that locality is in the district within which this action should have been brought, or that Justice Picker was then a justice of such a district. The essential jurisdictional facts do not appear, and cannot be presumed. Judgment below was for defendant. It does not appear that any motion to dismiss was made in the Circuit Court, or that the attention of that court was called to the want of jurisdiction in the justice. But this is immaterial. The objection of want of jurisdiction is one that is not waived. It is urged here; and it follows, from what has been said, that the cause must be dismissed. Bast v. Ketchum, 5 Mo. App. 433; Dillard v. Railroad Co., 58 Mo. 69.
The proceeding is dismissed.
Judge Lewis is absent; Judge Hayden concurs.